                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           STATESVILLE DIVISION
                           5:08-CR-00027-KDB-DCK-4
 USA                                        )
                                            )
    v.                                      )               ORDER
                                            )
 OSCAR HERNANDEZ                            )
                                            )

         THIS MATTER is before the Court upon motion of the defendant pro se for

compassionate release based on the COVID-19 pandemic under 18 U.S.C. §

3582(c)(1)(A) and the First Step Act of 2018. (Doc. No. 329).

         Section 603(b) of the First Step Act amended § 3582(c)(1)(A), which

previously only allowed a court to reduce a term of imprisonment on motion of the

Director of Prisons (BOP). Now a court may entertain a motion filed by a

defendant: (1) after full exhaustion of all administrative rights to appeal a failure of

the BOP to bring a motion on his behalf; or (2) after lapse of 30 days from the

receipt of such a request by the warden of his facility, whichever is less.

         Here, defendant requested compassionate release from the warden via email

on August 7, 2021. (Doc. No 329, Exhibit 1). Defendant is premature in filing this

motion with this Court as thirty days has not elapsed. Likewise, the defendant does

not provide BOP medical records to substantiate his alleged medical issues.

Therefore, the Court will not consider the merits of his claim. United States v. Raia,

954 F.3d 594, 595 (3d Cir. 2020) (denying motion for compassionate release based

on COVID-19 where defendant did not seek relief from BOP).




     Case 5:08-cr-00027-KDB-DCK Document 330 Filed 08/25/21 Page 1 of 2
      IT IS, THEREFORE, ORDERED, that the defendant’s pro se motion for

compassionate release (Doc. No. 329), is DENIED without prejudice to a renewed

motion properly supported by evidence and after exhaustion of his administrative

remedies.

      SO ORDERED.



                            Signed: August 25, 2021




     Case 5:08-cr-00027-KDB-DCK Document 330 Filed 08/25/21 Page 2 of 2
